Appeal by defendant from an order of the County Court, Suffolk County, dated July 18, 1956, denying, after a hearing, his coram nobis application to vacate a judgment of said court rendered December 30, 1940, convicting him, on his plea of guilty, of burglary in the third degree, and sentencing him as a second felony offender. Order affirmed. (See People v. Page, 12 A D 2d 984.) Defendant also appeals from an order of the same court, dated August 5, 1958, denying without a hearing his second coram nobis application. Appeal from said order dismissed. No such order appears to have been entered and no such order is in the record. We have, however, examined the merits of the defendant’s second coram nobis application and would affirm the order if one had been made. Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.